Plaintiff in error, hereinafter called defendant, was convicted in the district court of Atoka county of the crime of larceny of live stock, and his punishment fixed by the court at imprisonment in the state penitentiary for seven years.
The evidence of the state was that W. M. Baskett was a ranchman and the owner of a large number of cattle; that on the 10th day of October, 1928, a dark red muley cow was missing from his herd and was later found in the possession of one E. Vanbibber, near Perry, Okla. Baskett positively identified this cow as the one missing from his herd, and testified that it was taken without his knowledge or consent.
George Price, the father-in-law of defendant, testified that in Atoka county, on the 10th day of October, 1928, at about 2 o'clock in the morning, he saw the defendant load two cows on a trailer, and that one of these was a dark red muley cow, and that she was taken to the Price place near Perry; that the other cow was unloaded in Oklahoma City; that defendant said the red cow was too thin to butcher, and that he would take her up to witness' place and let them feed her a while; that later that cow was sold to Vanbibber.
Other witnesses testified that defendant admitted to them that he had stolen the cow from Baskett; that Baskett had offered a reward, and that he was going to have to steal her from Vanbibber and take her back or it would *Page 256 
get too hot for him; that Baskett had offered $25 reward, and he would steal the cow and take her back and collect the reward; that it was easy to steal cattle and sell them and make a good living; that he had a butcher at Perry who would take 20 head of cattle a week and kill and dispose of them.
Defendant did not take the witness stand.
The evidence of the state was sufficient to show beyond a reasonable doubt that the defendant was guilty as charged in the information.
No substantial error appearing upon the record, the cause is affirmed.
DAVENPORT, P. J., and EDWARDS, J., concur.